Citation Nr: 1120645	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-00 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for a service-connected right cervical muscle strain (neck disability), rated as noncompensable from September 2, 2004, 10 percent disabling from August 30, 2007, and 20 percent disabling from June 10, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1998 to September 2004.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over her claim was subsequently transferred to the VA RO in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's cervical flexion was greater than 40 degrees and her combined range of motion was 340 degrees for the portion of the appeal period from September 2, 2004, to August 29, 2007.

2.  The competent evidence of record shows that the Veteran's combined range of cervical motion was 135 degrees for the portion of the appeal period from August 30, 2007, to June 9, 2009.

3.  The competent evidence of record shows that the Veteran's combined cervical flexion was at least 30 degrees and her combined range of motion was between 255 and 260 degrees for the portion of the appeal period from June 10, 2009.

4.  The competent evidence of record shows that the Veteran's service-connected right cervical muscular strain caused cervical disc bulges and protrusions.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation have not been met or approximated for the Veteran's service-connected neck disability for the portion of the appeal period from September 2, 2004, to August 29, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for an initial evaluation of 20 percent have been approximated for the Veteran's service-connected neck disability for the portion of the appeal period from August 30, 2007, to June 9, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial evaluation higher than 20 percent have not been met or approximated for the Veteran's service-connected neck disability during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5237 (2010).

4.  The Veteran's cervical disc bulges and protrusions were caused by her service-connected neck disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's cervical disc bulges and protrusions and any neurologic symptoms of the right upper extremity.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an adequate medical examination in February 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2004 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for her claimed disorder and described the types of evidence that the Veteran should submit in support of her claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim. 

Service connection was established for a neck disorder in the January 2005 rating decision.  The Board notes that the Veteran is challenging an initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the issue on appeal involves entitlement to a higher initial rating, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with several compensation and pension examinations, obtained the Veteran's VA treatment records, and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about her disability and the objective findings needed to rate the disability. 
  
The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that she or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran is in receipt of a staged rating for her service-connected neck disability.  The RO assigned her a noncompensable disability rating for the portion of the appeal period from September 2, 2004; a 10 percent disability rating for the portion of the appeal period from August 30, 2008; and a 20 percent disability rating for the portion of the appeal period from June 10, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain.  The Veteran asserts she is entitled to a higher disability rating throughout the appeal period.  

Under Diagnostic Code 5237, a 10 percent disability rating is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; there is evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is evidence of vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Finally, a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine . . . is fixed in flexion or extension."  See id. Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  

Having considered the evidence of record, the Board finds that the Veteran is entitled to an increased evaluation to 20 percent for her service-connected neck disability for the portion of the appeal period from August 30, 2007, to June 9, 2009.  In this regard, the Board notes that the Veteran's neck disorder was manifested during the appeal period by subjective complaints of pain, decreased range of motion, radiating pain, spasms, stiffness, and numbness.  There is no objective evidence, however, of ankylosis of the cervical spine at any time during the appeal period.
 
The Veteran's relevant medical history regarding this claim includes VA treatment records and several compensation and pension examinations.  In this regard, the Board notes that the Veteran's treatment records indicate that she complained of neck pain and was diagnosed with a cervical strain with pain radiating into her shoulders.  

At a general medical examination in October 2004, the Veteran's neck examination revealed no tenderness to palpation and normal range of motion.  She was able to forward flex from zero to 45 degrees, extend from zero to 45 degrees, flex laterally to both sides from zero to 45 degrees, and rotate laterally to both sides from zero to 80 degrees.  She also had mild tenderness with superficial palpation of the right trapezius muscle from the occipital bone all the way to the shoulder.  X-rays of the cervical spine indicated a slight reverse of the normal cervical lordosis but no obvious fractures, vertebral body abnormalities, or arthritic changes within the neck.  The examiner noted that she was displaying symptoms such as trapezial pain and loss of a normal lordosis of the cervical spine.  There was no evidence of spasms or guarding at this examination.

Two months later, in December 2004, the Veteran presented for a second compensation and pension examination.  At that time, she complained of ongoing, right musculoskeletal pain within the trapezium of her neck on a chronic daily basis, which she described as a deep ache.  Range of motion did not cause any increase in her symptomatology, and the Veteran denied any myelopathic type symptoms.  On physical examination, the Veteran's cervical spine revealed flexion of 90 degrees, extension to 70 degrees, and lateral bending and lateral rotation of 90 degrees.  There was some tenderness with palpation of the right trapezium.  X-rays dated October 2004 demonstrated disk space narrowing, osteophytosis of multiple levels, no wedge compression deformity, and a widening of the C6-C7 posterior disk space.  Interlaminar distance was present, and neural foramina were intact bilaterally.  On extension, there was no subluxation, and there was no acute fracture with C6-C7 ligamentous injury.  The examiner diagnosed the Veteran with a right cervical muscle strain with ongoing muscular pain but found no evidence of radiculopathy or ligamentous laxity.  

The Veteran presented for her third compensation and pension examination for her neck disability in August 2007.  The Veteran reported continued discomfort and pain, stating that her disorder had worsened since her last evaluation with continuing intermittent pain.  Her symptoms included stiffness, spasms, and pain.  The examiner found that spasms on the right, bilateral guarding, bilateral pain with motion, and bilateral tenderness were objective abnormalities of cervical sacrospinalis.  However, the Veteran's spine had no abnormal curvatures, such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  She had active movement against full resistance for all cervical aspects on a detailed motor exam, and detailed sensory and reflex examinations were normal.  The examiner noted that the Veteran's spine had no ankylosis, and the Veteran was able to flex from zero to 35 degrees with pain at 30 degrees, extend from zero to 25 degrees with pain at 20 degrees, flex laterally from zero to 40 degrees with pain at 10 degrees, and rotate laterally from zero to 50 degrees with pain at 30 degrees.  She did not experience pain on active or passive motion or pain or loss of motion on repetitive use.  Finally, the examiner described the Veteran's disability as "moderate." 

Next, the Veteran underwent another compensation and pension examination in June 2009.  The Veteran reported right neck pain with electrical sensation after long hours of study and numbness in her arms.  She rated her pain as a five to seven on the one to 10 pain scale.  The Veteran also told the examiner that she experienced a history of stiffness and spasms, as well as an impingement pain that radiated into her right arm.  On physical examination, the Veteran's posture, head position, and gait were all normal, and she had no abnormal spinal curvatures or ankylosis.  The Veteran did have spasms on the right side, pain with motion on the right side, and tenderness on the right side.  A detailed motor examination and detailed reflex examination were normal, but a detailed sensory examination revealed impaired vibration, pinprick, and light touch of the right upper extremity from the C5-C6 dermatome.  The Veteran's range of motion findings included flexion from zero to 45 degrees, extension from zero to 25 degrees, left lateral flexion from zero to 45 degrees, left lateral rotation from zero to 75 degrees, right lateral flexion from zero to 45 degrees, and right lateral rotation from zero to 80 degrees.  The examiner noted that there was objective evidence of pain on active range of motion and following repetitive motion.  Thus, after repetitive motion, the Veteran's range of motion was limited to zero to 30 degrees of flexion, zero to 25 degrees of flexion, zero to 45 degrees of left and right lateral flexion, zero to 75 degrees of left lateral rotation, and zero to 40 degrees of right lateral rotation. 

Finally, after the Board's remand, the Veteran underwent one final compensation and pension examination in February 2010.  The Veteran told the examiner that her neck disability had worsened since her last examination and rated her pain intensity as a 10 out of 10 with associated radiation of symptoms to the right upper extremity and sensory loss of the right hand.  Again, the Veteran reported a history of decreased motion, stiffness, weakness, spasms, and pain.  She also complained of severe and weekly flare-ups that lasted hours and were brought on by writing, reading, and "open doors."  The Veteran's posture, head position, symmetry, and gait were normal.  She still had no abnormal spinal curvatures, including kyphosis, lordosis, or ankylosis.  The examiner noted bilateral spasms, pain with motion, and tenderness.  Although a detailed reflex examination and detailed motor examination were normal, the Veteran's right vibration, right pinprick, and right light touch were impaired.  On active motion, the Veteran could flex her neck zero to 45 degrees, extend zero to 25 degrees, flex laterally to both sides from zero to 40 degrees, rotate laterally to the left from zero to 60 degrees, and rotate laterally to the right from zero to 70 degrees.  However, pain limited the Veteran's range of motion after repetitive motion to 40 degrees of flexion, 20 degrees of extension, 35 degrees of bilateral lateral flexion, 60 degrees of left lateral rotation, and 65 degrees of right lateral rotation.

Thus, based on the range of motion findings contained in the claims file, the Board finds that the Veteran's neck disability was manifested by forward flexion of the cervical spine greater than 40 degrees for the portion of the appeal period prior to August 30, 2007.  Then, in June 2009, the Veteran's forward flexion was limited to 30 degrees before it increased again to 40 degrees in February 2010.  Taking into account the De Luca factors, the Veteran's combined range of motion was 340 degrees in October 2004 and December 2004, 135 degrees in August 2007, 260 degrees in June 2009, and 255 degrees in February 2010.  Therefore, the Board finds that the Veteran is only entitled to an increased rating for her cervical spine disorder for the portion of the appeal period from August 29, 2007, to June 9, 2009.  For that period, she is entitled to an increased 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2010).  To be sure, for the portion of the appeal period from September 2, 2004, to August 29, 2007, the Veteran's cervical flexion was greater than 40 degrees, her combined range of motion was greater than 335 degrees, and there was no evidence of spasm, guarding or localized tenderness.  Then, in August 2007, the Veteran displayed pain at 30 degrees of flexion and 135 degrees of combined motion.  The Veteran also had complaints of spasm at this time.  The Board notes that a combined range of motion of 135 degrees warrants a disability rating of 20 percent.  However, the Veteran's forward flexion was not limited to 15 degrees or less during the appeal period, and there is no evidence that she ever had ankylosis of the cervical spine.  The Board also observes that there is no evidence of both lordosis and either spasms or guarding at the same time during the appeal period.      

Therefore, the Veteran's appeal is granted to the extent that she will be assigned a 20 percent disability rating for the portion of the appeal period from August 30, 2007.  The Veteran will not be rated higher because she has not demonstrated limitation of forward flexion to 15 degrees or less or ankylosis at any point during the appeal period.  In this regard, the Board has considered any additional functional limitation due to such factors as pain, weakness, fatigability and incoordination.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to her disability have been contemplated in the currently assigned disability rating.  The evidence does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization or caused marked interference with unemployment.  In fact, the Veteran is currently attending school full time.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

In regard to neurological manifestations, the Board's remand noted that it appeared the Veteran may be entitled to a separate evaluation for her neurologic abnormality of sensory loss in the right upper extremity and cervical disc bulges and protrusions due to her cervical spine disability and requested a nexus opinion from a compensation and pension examiner.  In this regard, the February 2010 examiner found that the Veteran's cervical disc bulges and protrusions are at least as likely as not etiologically related to her service-connected muscle strain because such a disease is caused by trauma, which the Veteran suffered in service when a tent frame fell on her head while she was wearing a Kevlar helmet.  Therefore, the Board finds that service connection for cervical disc bulges and protrusions is warranted as secondary to the Veteran's service-connected right cervical muscle strain.  However, the examiner also found that right hand sensory loss is less likely as not related to her service-connected or cervical discogenic disc disease.  To support this opinion, the examiner acknowledged that an MRI in 2009 revealed discogenic disease but an EMG was negative for cervical radiculopathy.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's service-connected neck disability has caused a related neurologic abnormality in her right upper extremity.  Therefore, service connection for this disorder is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an increased initial evaluation for a service-connected right cervical muscle strain (neck disability), rated as noncompensable from September 2, 2004, is denied.

2.  Entitlement to an initial evaluation of 20 percent for a service-connected right cervical muscle strain (neck disability) for the portion of the appeal period from August 30, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.

3.  Entitlement to an increased initial evaluation for a service-connected right cervical muscle strain (neck disability), rated as 20 percent disabling from June 10, 2009, is denied. 

4.  Entitlement to service connection for cervical disc bulges and protrusions is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


